       Case 2:18-cv-02614-DDC-TJJ Document 66 Filed 02/18/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

MARGARET FLERLAGE &
MARKUS MURRAY,
individually, and on behalf of all others
similarly situated,

                       Plaintiffs,                           Case No. 18-2614-DDC-TJJ

v.

US FOODS, INC.,

                  Defendant.
______________________________________

                                MEMORANDUM AND ORDER

       This matter is before the court on plaintiffs’ Unopposed Motion for Final Settlement

Approval and Suggestions in Support Thereof (Doc. 60). On February 4, 2021, the court held a

Settlement Approval Hearing in Kansas City, Kansas and by Zoom Video Conference. After

reviewing and considering the motion and all evidence offered in support in the filings and

during the hearing, the court finds:

       (1) The court has subject matter jurisdiction over this action, and personal jurisdiction

       over plaintiffs, the participating class members, the Settlement Classes, and defendant;

       (2) The terms of the parties’ Settlement Agreement (Doc. 55-1) are fair, reasonable, and

       adequate, see Rutter & Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1188 (10th Cir.

       2002); Barbosa v. Nat’l Beef Packing Co., LLC, No. 12-2311-KHV, 2015 WL 4920292,

       at *3 (D. Kan. Aug. 18, 2015), and the litigation involves bona fide wage and hour

       disputes, see McCaffrey v. Mortg. Sources, Corp., No. 08-2660-KHV, 2011 WL 32436,

       at *4 (D. Kan. Jan. 5, 2011);
      Case 2:18-cv-02614-DDC-TJJ Document 66 Filed 02/18/21 Page 2 of 5




      (3) The settlement and the Agreement are the product of contested litigation and resulted

      from non-collusive, arm’s-length negotiations;

      (4) The contents and distribution method of the court-approved Amended Notice

      constituted the best notice practicable to the Settlement Classes under the circumstances

      and satisfied the requirements of Fed. R. Civ. P. 23(c)(2), Fed. R. Civ. P. 23(e)(1), and

      due process;

      (5) Based on evidence and other material submitted in conjunction with the preliminary

      and final motions for approval, the Amended Notice was adequate and was disseminated

      as previously approved by this court. The documents informed the members of the

      Settlement Classes of their rights to exclude themselves from the settlement, as well as

      their right to object to any aspect of the proposed settlement;

      (6) The attorneys’ fees requested in the motion for final approval are reasonable given the

      work performed and results obtained, see Barbosa, 2015 WL 4920292, at *7; Johnson v.

      Georgia Highway Express, Inc., 488 F.2d 714, 717–19 (5th Cir. 1974), abrogated on

      other grounds by Blanchard v. Bergeron, 489 U.S. 87 (1989);

      (7) Class Counsels’ costs and expenses were reasonably and necessarily incurred in the

      prosecution of this litigation; and

WHEREFORE, the court holds as follows:

      (1) That the settlement is a fair, reasonable, and adequate compromise of a bona fide

      dispute under both the state common laws and wage and hour laws pled and the Fair

      Labor Standards Act. The terms set forth in the Settlement Agreement are approved as

      fair, reasonable, and adequate given the degree of recovery obtained in relation to the

      risks faced by the members of the Settlement Classes in litigating the claims. The



                                                2
Case 2:18-cv-02614-DDC-TJJ Document 66 Filed 02/18/21 Page 3 of 5




Settlement Classes are properly certified as part of the settlement and the criteria for 29

U.S.C. § 216(b) and Rule 23 certification have been fully met. The relief provided to the

members of Settlement Classes under the Agreement is appropriate for the individual

members of the Settlement Classes, and for the Settlement Classes as a whole;

(2) The court further finds the releases and other terms contained in the Settlement

Agreement are fair, just, reasonable, and adequate for plaintiffs and the members of the

Settlement Classes;

(3) Plaintiffs’ Unopposed Motion for Final Settlement Approval and Suggestions in

Support Thereof (Doc. 60) is granted;

(4) The court hereby finally approves the collective and class action settlement, as set

forth in the Settlement Agreement;

(5) For the Rule 23 Class, for settlement purposes, the court finds and concludes that:

       (a) the members of the Rule 23 Class are ascertainable and so numerous that

       joinder of all members is impracticable;

       (b) there are questions of law or fact common to the Rule 23 Class members, and

       there is a well-defined community of interest among the Rule 23 Class members

       with respect to the subject matter of this action;

       (c) the claims of the plaintiffs/Class Representatives are typical of the claims of

       the Rule 23 Class;

       (d) the plaintiffs/Class Representatives have fairly and adequately protected the

       interests of the Rule 23 Class;

       (e) Class Counsel is qualified to serve as counsel for the plaintiffs/Class

       Representatives and the Rule 23 Class; and



                                          3
Case 2:18-cv-02614-DDC-TJJ Document 66 Filed 02/18/21 Page 4 of 5




       (f) a class action is superior to other available methods for an efficient

       adjudication of this controversy and common issues predominate over individual

       issues;

(6) Solely for purposes of effectuating this settlement, the court finally certifies the 29

U.S.C. § 216(b) Collective Class and the Rule 23 Class, as defined in the Agreement and

related documents;

(7) Defendant is directed to issue settlement payments to the Settlement Classes in

accordance with the terms of the Settlement Agreement;

(8) Payment of approved attorneys’ fees and costs requested shall be made in accordance

with the terms of the Settlement Agreement;

(9) Without affecting the finality of the Settlement or this Order, the court retains

jurisdiction over this case to the extent permitted by law for purposes of resolving any

issues pertaining to settlement administration, and consummation, enforcement, and

interpretation of the Agreement;

(10) This action is dismissed in its entirety with prejudice, and the Clerk shall enter final

judgment dismissing the action with prejudice, for plaintiffs and members of the

Settlement Classes as set forth in the Agreement and without costs to any party, except to

the extent otherwise expressly provided in the Agreement, having the fullest res judicata

effect. The court intends this Order to be “Final” within the meaning of the Federal

Rules of Civil Procedure and the Federal Rules of Appellate Procedure;

(11) Plaintiffs and the members of the Settlement Classes are bound by the release and

other terms in the Settlement Agreement and the Notice Packet, as set forth in the

Settlement Agreement, and shall conclusively be deemed for all purposes to be



                                          4
       Case 2:18-cv-02614-DDC-TJJ Document 66 Filed 02/18/21 Page 5 of 5




       permanently barred from commencing, prosecuting, or otherwise maintaining in any

       court or any forum any action based on the released claims against defendant as set forth

       in the Settlement Agreement and Notice Packet;

       (12) Neither this Order nor any aspect of the settlement or Agreement is to be construed

       or deemed an admission of liability, culpability, or wrongdoing on the part of defendant.

       The parties to the Agreement entered into the Agreement with the intention to avoid

       further disputes and litigation with the attendant risk, inconvenience, and expenses; and

       (13) The court finds that there is no just reason for delay, and directs the Clerk to enter

       this Order.

       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiffs’ Unopposed

Motion for Final Settlement Approval and Suggestions in Support Thereof (Doc. 60) is granted.

       IT IS FURTHER ORDERED BY THE COURT THAT this action is dismissed in its

entirety with prejudice.

       IT IS SO ORDERED.

       Dated this 18th day of February 2021, at Kansas City, Kansas.

                                                      s/ Daniel D. Crabtree
                                                      Daniel D. Crabtree
                                                      United States District Judge




                                                 5
